Opinion of the Court, Boggs, J. The appellant and the appellees were rival claimants to a reward of $500, offered by the county of Jersey for the arrest and delivery to the sheriff of that county of one S. A. Shaw, who stood charged with the crime of murder. The appellee Whyte, a resident of Jersey County, having information that Shaw, under the assumed name of McReynold, was in the employ of the appellee Johnson, at Ash Hill, Me., went there to arrest him for the purpose of securiing the reward, but Shaw had absconded before his arrival. He advised Johnson of the identify of Shaw and of the offered reward, and they entered into an agreement to search for the accused and if successful to share the reward between them. They interested with them one Leach, from whom they learned that Shaw had assumed the name of A. J. Perry, and was working in a box factory near Cairo. Whyte, Johnson and Leach went to Cairo and called at the police headquarters to procure an officer to make the arrest. There they first met the appellee, Mahoney, who was the city marshal of Cairo. They told him they desired to have one A. J. Perry, who was at the box factory, arrested upon a charge that he had committed a rape in East St. Louis. Mahoney agreed to send, and did send an officer to the box factory to make the arrest, but Shaw was not. to be found. The appellees continued to prosecute their search, and soon after, through Leach, learned that Shaw would return to Cairo about six o’clock on a certain Saturday evening, and would stop at the. Farmer’s House, a hotel on the levee in that city. Accompanied by Leach, they again called upon the appellant, Mahoney, and arranged to have him arrest Shaw, whom Mahoney still knew as A. J. Perry, charged, as Mahoney supposed, with rape. Mahoney was furnished by the appellees with a minute description of Shaw, and told when he would return to Cairo, and where he could be found when he came. Whyte, Johnson and Leach all testify that Mahoney agreed that he would make the arrest and notify the appellees to come for the prisoner, and would be reasonable in his charges, and said it was his official duty to make the arrest. Shaw returned to Cairo on the day that the appellees had told Mahoney he would, and was arrested by Mahoney while making his way from the steamboat, from which he had just landed, up the levee to the Fanner’s House. Mahoney had never met Shaw before, but identified him by the dcscription furnished by the appellees, and because he expected to find him at that time and place. Mahoney learned the next day for the first time that the real name of the man he had arrested was Shaw, not Perry, and that the charge against him was murder, and not rape. He suspected that there might be a reward for his arrest, and instead of notifying the appellees that he had Shaw, he telegraphed to the Secretary of State, asking if a reward had been offered, and was informed in reply'that it had. The appellees, feeling confident that Shaw would return to Cairo and fall into the hands of the officer, came to Cairo on Monday following the arrest on Saturday, armed with lawful authority to take Shaw to Jersey County. Mahoney refused to deliver the prisoner to them, but brought him. to Jersey County, surrendered him to the sheriff, and demanded the entire reward, as did also appellees. This is a bill of interpleader, filed by the county of Jersey to require them to litigate their respective claims. The decree of the court awarded the reward to Mahoney, Whyte and Johnson on equal shares. Mahoney prosecutes this appeal to reverse the decree, insisting that the entire amount should have been awarded to him. We are not at all impressed with the justice of Mahoney’s claim to. the entire reward. He made the arrest in the discharge of an' official duty without any knowledge of a reward having -been offered. He performed no service with a view of earning the reward. The apprehension of the criminal was secured through the vigilance, energy and industry of the appellees and Leach, who were acting with the view of obtaining the offered reward. They devoted time and expended money in following and tracing Shaw, and thus acquired a knowledge of the facts necessary to effect his apprehension. The only connection Mahoney had with the affair was to attend at a time and place indicated by the appellees and make the actual seizure of the accused. This he did in an official capacity, and if the appellees and Leach are to he credited, upon a distinct understanding that h® was to receive reasonable compensation therefor. After he had thus performed his official duty, he learned for the first time, of the offered reward; and though he had performed no service with the view of earning it, and knew that the prisoner had come into the custody of the law through the diligence and labor of the appellees, 'who were working for the reward, he determined to demand that they he denied all compensation and he awarded the entire sum. This assumption savors so strongly of selfishness, and is in such utter disregard of the appellees’ right, that it is not strange it obtained no recognition from the chancellor. The fact that the appellees did not tell the appellant the true name of the man they desired to secure, and that they falsely stated the charge or crime for which he was to be arrested, is relied upon to support the appellant’s right to the whole reward. Such misrepresentations and concealment constituted, it is argued, a conspiracy to perpetrate a fraud upon the appellant, whereby the appellees would obtain his services and they reap the sole benefit thereof. Falsehood and deceit are always subject to moral condemnation, hut it is not appointed to human tribunals to sit in judgment upon mere moral delinquencies or abstract wrongs, affecting only the conscience. Such tribunals take ©ognizanee of delinquencies and wrongs only when another has been induced by them to do some act to his own injury. Deceit and fraud, if not acted upon, or if not accompanied by injury, are moral, not legal wrongs. S Am. & Eng. Ency. page 33Í. The appellees were under no obligations, either legal or moral, to disclose the identity of Shaw, or to make known the fact that a reward was standing for his arrest. The appellant, as city marshal, was invested with such power to make arrests as constables had at the common Saw, or have under our statutes. Sec. 73, Ch. 24, R. S. He understood it to be his official duty to make the arrest and did so for that reason, and hot because of any misrepresentations made to him. PTor were the misrepresentations made for the purpose of inducing him to act. The purpose of the deceit was to keep concealed the fact that a reward might be obtained. As the appellant did not act nor suffer injury by reason of the deceit and concealment, he has no legal ground to complain of it. The decree of the learned judge to whom this case was submitted was, “that each of the claimants were so associated in procuring the apprehension and deliver)? of Shaw, that each was entitled to an equal share in the reward.” If any one has good right to complain of the conclusion thus reached, it is not, in our opinion, the appellant. . The decree must be, and is affirmed.